Exhibit PURCHASE AGREEMENT This Purchase Agreement (the “Agreement”) is made and entered into this 15th day of April, 2008, by and among Don Waitt (“Waitt”), John Cornetta (“Cornetta”), TEEZE International, Inc., a Delaware corporation (“TEEZE”), AdultStore Buyer Magazine, LLC, a Georgia limited liability company (“ASB”), RCI Entertainment (Media Holdings), Inc., a Texas corporation (the “Buyer”), and Rick’s Cabaret International, Inc., a Texas corporation (“Rick’s”).Waitt and Cornetta are sometimes collectively referred to herein as “Sellers”. WHEREAS, Buyer is a wholly owned subsidiary of Rick’s; and WHEREAS, the Sellers own 100% of the issued and outstanding common stock of TEEZE (the “TEEZE Stock”) and 100% of the membership interest in ASB (the “Membership Interest”);and WHEREAS, TEEZE owns and operates “TEEZE Magazine” and ASB owns and operates “Adult Store Buyers Magazine” (the “Publications”); and WHEREAS, the Sellers desire to sell 100% of the issued and outstanding TEEZE Stock and 100% of the issued and outstanding Membership Interest of ASB to Buyer on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the premises, the mutual covenants and agreements and the respective representations and warranties herein contained, and on the terms and subject to the conditions herein set forth, the parties hereto, intending to be legally bound, hereby agree as follows: ARTICLE I PURCHASE AND SALE OF THE TEEZE STOCK AND THE MEMBERSHIP INTEREST Section Sale of the TEEZE Stock and Membership Interest.Subject to the terms and conditions set forth in this Agreement, at the Closing (as hereinafter defined) Sellers hereby agree to sell, transfer, convey and deliver to Buyer 100% of the issued and outstanding common stock of TEEZE and 100% of the issued and outstanding Membership Interest of ASB free and clear of all encumbrances, and shall deliver to Buyer certificates representing the TEEZE Stock and the ASB Membership Interest, duly endorsed to Buyer or accompanied by duly executed stock powers in form and substance satisfactory to Buyer. Section Purchase Price for the TEEZE Stock and Membership Interest.As consideration for the purchase of the TEEZE Stock and Membership Interest, Buyer shall pay to Sellers a total purchase price of $500,000.00 (the “Purchase Price”), payable to the
